Citation Nr: 1704028	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  11-33 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a bilateral shoulder (arthritis) disability, to include as secondary to a back and neck disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to March 1978 and from October 1978 to June 1986.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina that denied a request to reopen previously denied claims for service connection for a back injury, cervical spine condition, and bilateral shoulder arthritis, to include as secondary to a back and neck condition.  In June 2013, the Veteran had a Video Conference Board hearing before the undersigned Veterans Law Judge at the RO and a transcript of that hearing is of record.  

In September 2014, the Board reopened and remanded the issues for further development to include obtaining private treatment records, and a VA examination.  The case has been returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

At a June 2013 Video Conference hearing, the Veteran testified that he obtained treatment for his conditions on appeal from private physicians.  In the September 2014 Board remand, the AOJ was instructed to contact the Veteran and request he identify all private medical providers who have treated him for his low back and bilateral shoulder conditions and to send the Veteran the appropriate authorization forms to obtain any private treatment records identified.  There is no evidence in the claims file that these actions took place.  Accordingly, the Board finds that remand is again necessary in order to be incompliance with the prior remands.  Stegall v. West, 11 Vet. App. 268 (1998).

As for the Veteran's low back disorder, the Veteran was scheduled for a VA examination and etiological opinion.  An October 2015 VA examination reflects that the Veteran's lumbosacral spine x-ray showed multilevel mild osteophytosis and no acute abnormality.  The examiner stated there were no significant changes since the June 14, 2010, radiology report.  The Board notes that the Veteran also had lumbosacral x-ray's done on October 10, 2014, which showed a lumbosacral sprain and minor abnormality that was not referenced by the VA examiner.  After review of the records and examination of the Veteran, the examiner stated an opinion on whether the Veteran had a low back condition that was incurred in or caused by service could not be provided without resort to mere speculation.  The rationale provided does not explain why the examiner could not provide an opinion nor does it state whether there is additional evidence that would enable the necessary opinion to be provided.  Jones v. Shinseki, 23 Vet. App. 382 (2012).  As such, the Board finds the opinion to be inadequate and of little probative value.  Accordingly, the Veteran should be afforded a new VA examination by another examiner to determine the etiology of any currently diagnosed low back disability.  

With regard to the Veteran's claim for service connection for a bilateral shoulder disability, to include as secondary to a service-connected cervical spine disability and a low back disorder, the Board finds the issues to be inextricably intertwined.  While the Veteran was provided a VA examination for his bilateral shoulder disorder, as the Veteran is claiming secondary service connection to a back disorder and a new VA examination is necessary for the Veteran's low back claim, further appellate review would be premature at this time.  

Accordingly, the case is REMANDED for the following action:
1.  Obtain and associate with the claims file all outstanding VA treatment records related to the Veteran's treatment for his claimed low back and bilateral shoulder conditions that are not already of record.  

2.  Contact the Veteran and request he identify all private medical providers who have treated him for his low back and bilateral shoulder conditions.  For each provider identified, the Veteran should be requested to complete and sign a separate VA Form 21-4142, Authorization and Consent to Release Information to VA, and arrangements should thereafter be made to obtain the Veteran's treatment records from these facilities.  A response, negative or positive, should be associated with the claims file.  

3.  After obtaining the above records, schedule the Veteran for a VA lumbar spine examination with an examiner other than the one who conducted the October 2015 VA examination.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  The examiner should consider the Veteran's reports of his in-service injuries and subsequent symptoms.  The examiner should provide the following information:  

(a) Diagnose all back disabilities found.  

(b) Opine whether it is at least as likely as not (50 percent or greater probability) that any current back disability is due to the Veteran's service, to include the in-service motor vehicle accident, or injury during the process of constructing tents.  

4.  If the AOJ finds service connection is warranted for a low back disorder, schedule the Veteran for a VA examination with an appropriate examiner to assess any bilateral shoulder condition.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  The examiner should provide the following:  

(a) Opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral shoulder condition was caused by the Veteran's service-connected back disability.  

(b) Opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed bilateral shoulder condition is aggravated by the Veteran's service-connected back disability.  Aggravation means a permanent worsening of the disorder beyond the natural progress of the disorder.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310 (2013).  

5.  Thereafter, the AOJ should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC), allow appropriate time for response, and then return the claim to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


